Exhibit 10.1
CAPITAL MAINTENANCE AND LIQUIDITY AGREEMENT
     THIS CAPITAL MAINTENANCE AND LIQUIDITY AGREEMENT (Agreement) dated as of
July 25, 2008, has been entered into by and among the FEDERAL DEPOSIT INSURANCE
CORPORATION, a Federal banking agency existing under the laws of the United
States having its principal office in Washington, D.C. (the FDIC), CAPITALSOURCE
INC., a corporation duly organized and existing under the laws of the State of
Delaware (the Parent Company), CAPITALSOURCE TRS INC., a corporation duly
organized and existing under the laws of the State of Delaware (Second Tier
Holding Company), CAPITALSOURCE FINANCE LLC a limited liability company duly
organized and existing under the laws of the State of Delaware (CapitalSource
Finance), and CAPITALSOURCE BANK (In-Organization), Pasadena, California (the
Applicant).
WITNESSETH:
     WHEREAS, the Board of Directors of the FDIC is charged by Section 5 of the
Federal Deposit Insurance Act (the Act) (12 U.S.C. § 1815) with the
responsibility of acting upon applications for Federal deposit insurance for all
depository institutions including, but not limited to, state nonmember banks and
by Section 18(c) of the Act (12 U.S.C. § 1828(c)) with the responsibility of
acting upon each merger application in which a state nonmember bank is the
resulting institution.
     WHEREAS, the Applicant is a proposed state nonmember industrial bank being
formed as a wholly-owned subsidiary of CapitalSource Finance, which is a
wholly-owned subsidiary of the Second Tier Holding Company. The Second Tier
Holding Company is a wholly-owned subsidiary of the Parent Company.
     WHEREAS, the FDIC is required to consider, among other things, the seven
factors described in Section 6 of the Act (12 U.S.C. § 1816) (the Statutory
Factors) and will generally grant an application for Federal deposit insurance
if it finds favorably upon each factor. As a part of the approval process, the
FDIC also considers the financial resources of a parent holding company in
evaluating the adequacy of an applicant’s capital.
     WHEREAS, the FDIC is required to consider, among other things, the factors
described in Section 18(c)(5) of the Act (12 U.S.C. § 1828(c)(5)) (the Merger
Factors) and will generally approve a merger if it finds favorably upon each
factor. As a part of the approval process, the FDIC may also consider the
financial resources of a parent holding company in evaluating the adequacy of an
applicant’s capital.
     WHEREAS, the Applicant, CapitalSource Finance, the Second Tier Holding
Company, and the Parent Company have expressed their willingness to submit to
such conditions as the FDIC may determine are necessary to make a favorable
finding on the Statutory Factors and the Merger Factors.
     WHEREAS, the FDIC is unable to make a favorable finding on the Statutory
Factors and the Merger Factors if the Parent Company, the Second Tier Holding
Company, CapitalSource Finance, and the Applicant do not enter into this
Agreement.
     NOW, THEREFORE, in consideration of the terms and conditions contained
herein, the receipt and sufficiency of which are hereby acknowledged, the FDIC,
the Parent Company, the Second Tier Holding Company, CapitalSource Finance, and
the Applicant agree as follows:

 



--------------------------------------------------------------------------------



 



  1.   Approval by FDIC. Upon approval of the Application by the FDIC, this
Agreement shall become fully effective and binding upon the parties hereto.    
2.   Capital. The Parent Company, the Second Tier Holding Company, and
CapitalSource Finance shall maintain the capital levels of the Applicant at all
times to meet or exceed the levels required for the Applicant to be considered
“well capitalized” under section 325.103(b) of the FDIC Rules and Regulations
(12 CFR § 325.103(b)) or any successor laws or regulations. In addition,
Applicant’s Total Risk-Based Capital Ratio as defined in section 325.2(y) of the
FDIC Rules and Regulations or in any successor laws or regulations will be
maintained at not less than fifteen (15) percent and the Applicant will maintain
an adequate allowance for loan and lease losses. (The capital requirements
contained in this paragraph will be referred to as the Minimum Capital Ratios.)

  (A)   Maintenance of Required Minimum Capital Ratios. If, at any time, the
Applicant’s capital ratios fall below the Minimum Capital Ratios, the Parent
Company, Second Tier Holding Company, and CapitalSource Finance will immediately
contribute sufficient additional capital to the Applicant or take such other
action to enable it to meet the Minimum Capital Ratios.     (B)   Maintenance of
Revised Capital Ratios. If the FDIC considers it necessary, pursuant to its
regulatory authority, for the Applicant to maintain capital ratios that are
greater than the Minimum Capital Ratios (the Revised Capital Ratios), it will
provide written notification of its determination to the Applicant,
CapitalSource Finance, Second Tier Holding Company, and Parent Company. Within
30 days after the FDIC issues the notification to the Applicant, CapitalSource
Finance, Second Tier Holding Company, and Parent Company, if Applicant has not
met the Revised Capital Ratios, the Parent Company, Second Tier Holding Company,
and CapitalSource Finance will immediately contribute sufficient additional
capital to the Applicant to enable it to meet the Revised Capital Ratios
specified by the FDIC.     (C)   Capital Contributions. All capital
contributions to the Applicant by the Parent Company, Second Tier Holding
Company, or CapitalSource Finance will be in the form of cash, or if appropriate
and approved by the FDIC, other assets acceptable to the FDIC. Any and all such
capital contributions will be credited to the Applicant’s surplus account.

  3.   Liquidity. The Parent Company, the Second Tier Holding Company, and
CapitalSource Finance will maintain the Bank’s liquidity at such levels that the
FDIC deems appropriate. In particular, the Parent Company, the Second Tier
Holding Company, and CapitalSource Finance will provide the Applicant with
financial assistance, as specified below, to permit the Applicant to meet its
short- and long-term liquidity demands.

2



--------------------------------------------------------------------------------



 



  (A)   Short-Term Liquidity.

  i.   The Parent Company and CapitalSource Finance will enter into a Revolving
Line of Credit Agreement with Applicant to provide $150,000,000 in unsecured
financing to Applicant. Parent Company, CapitalSource Finance, and Applicant
will execute and submit the $150,000,000 unsecured Revolving Line of Credit to
the FDIC prior to the Applicant’s effective date of Federal deposit insurance.  
  ii.   The Applicant may draw on the $150,000,000 unsecured Revolving Line of
Credit provided by the Parent Company and CapitalSource Finance at any time the
Applicant or FDIC considers it necessary.     iii.   Any and all agreements
related to the $150,000,000 unsecured Revolving Line of Credit Agreement will
only be made with the prior written approval of the FDIC and upon such terms and
conditions as the FDIC, in its sole discretion, finds acceptable.     iv.   The
$150,000,000 unsecured Revolving Line of Credit Agreement is subject to the
restrictions of Section 23B of the Federal Reserve Act and must be on terms and
under circumstance, including credit standards, that are substantially the same,
or at least as favorable to the Applicant, as those prevailing at the time for
comparable transactions with or involving other nonaffiliated companies.

  (B)   Long-Term Liquidity. If the Applicant identifies liquidity requirements
that it cannot satisfy, then at the written request of the Applicant or the
FDIC, the Parent Company, directly or through CapitalSource Finance, within
10 days of receiving the request, will provide the Applicant with financial
support, including cash, in such amount and for such duration as may be
necessary for the Applicant to meet its ongoing liquidity obligations.

  4.   Authority of Parent Company, Second Tier Holding Company, CapitalSource
Finance, and Applicant. The Boards of Directors of the Parent Company, the
Second Tier Holding Company, and the Applicant, and the managing member(s) of
CapitalSource Finance, have each approved a resolution (the Resolution)
authorizing the Parent Company, the Second Tier Holding Company, CapitalSource
Finance, and the Applicant, respectively, to enter into this Agreement. A
certified copy of the Resolution for each party is attached hereto as Exhibit A
and incorporated herein by reference.     5.   Miscellaneous.

  (A)   Legally Binding, Enforceable Agreement. The parties agree that this
Agreement is binding and enforceable by the FDIC pursuant to Section 8 of the
FDI Act (12 U.S.C. § 1818) against the Applicant, the Second Tier Holding
Company, CapitalSource Finance, and the Parent Company, their successors and
assignees.

3



--------------------------------------------------------------------------------



 



  (B)   Capital Maintenance Commitment. The parties agree that the obligations
of the Parent Company, the Second Tier Holding Company, and CapitalSource
Finance that are contained in this Agreement are commitments to maintain the
capital of the Applicant and, if a petition of bankruptcy is filed by or against
the Parent Company, the Second Tier Holding Company, or CapitalSource Finance,
the obligations of the Parent Company, the Second Tier Holding Company, or
CapitalSource Finance contained in this Agreement will be paid as an
administrative expense of the debtor pursuant to section 507(a)(1) of the
Bankruptcy Code (11 U.S.C. § 507(a)(1)).     (C)   Conservatorship or
Receivership of the Applicant. In the event of an appointment of a conservator
or receiver for the Applicant, the obligations of the Applicant, the Second Tier
Holding Company, CapitalSource Finance, and Parent Company hereunder with
respect to the Agreement shall survive said appointment and be enforceable by
FDIC.     (D)   Governing Laws. This Agreement and the rights and obligations
hereunder shall be governed by and shall be construed in accordance with the
Federal law of the United States, and, in the absence of controlling Federal
law, in accordance with the laws of the State of Delaware.     (E)   No Waiver.
No failure or delay on the part of the Applicant or the FDIC in the exercise of
any right or remedy shall operate as a waiver or termination thereof, nor shall
any partial exercise of any right or remedy preclude other or further exercise
of any other right or remedy.     (F)   Fees and Expenses. The Parent Company,
Second Tier Holding Company, and CapitalSource Finance shall pay any attorneys’
fees and other reasonable expenses incurred by the Applicant in exercising its
rights or seeking any remedies hereunder.     (G)   Severability. In the event
any one or more of the provisions contained herein should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. The parties shall endeavor in good faith to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.     (H)   No Oral Change. This Agreement
may not be modified, amended, changed, discharged or terminated orally, but may
be done so only with the written consent of the FDIC.     (I)   Enforcement by
Applicant. The Applicant may, in its discretion, enforce this Agreement against
the Parent Company, the Second Tier Holding Company, and CapitalSource Finance.

4



--------------------------------------------------------------------------------



 



  (J)   Modification. This Agreement reflects the complete and full agreement of
the parties and may not be modified, released, renewed or extended in any manner
except by a writing signed by all the parties.     (K)   Addresses for and
Receipt of Notice. Any notice hereunder shall be in writing and shall be
delivered by hand or sent by United States express mail or commercial express
mail, postage prepaid, and addressed as follows:

If to the Parent Company:
CapitalSource Inc.
Attention: Treasurer
4445 Willard Avenue, 12th Floor
Chevy Chase, MD 20815
If to the Second Tier Holding Company:
CapitalSource TRS Inc.
Attention: Treasurer
4445 Willard Avenue, 12th Floor
Chevy Chase, MD 20815
If to CapitalSource Finance:
CapitalSource Finance LLC
Attention: Treasurer
4445 Willard Avenue, 12th Floor
Chevy Chase, MD 20815
If to the Applicant:
CapitalSource Bank Attention: President
300 North Lake Avenue, Suite 150
Pasadena, CA 91106
with a copy to:
CapitalSource Bank
Attention: General Counsel
4445 Willard Avenue, 12th Floor
Chevy Chase, MD 20815
If to the FDIC:
Associate Director, Supervision and Applications Branch
Federal Deposit Insurance Corporation
550 17th Street, NW
Washington, D.C. 20429

5



--------------------------------------------------------------------------------



 



  (L)   Complete Agreement. The parties agree that this Agreement is the
complete and exclusive statement of the agreement between the parties, and
supersedes all prior written or oral communications, representations and
agreements relating to the subject matter of this Agreement.

  (M)   No Assignment. This agreement may not be assigned or transferred, in
whole or in part, without the prior written consent of the FDIC.     (N)   Joint
and Several Liability. The obligations, liabilities, agreements and commitments
of the Parent Company, the Second Tier Holding Company, and CapitalSource
Finance in paragraphs 2 and 3 above are joint and several, and the FDIC may
pursue any right or remedy that it may have against one or more of them without
releasing or discharging any other party.

     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year indicated above.

          FEDERAL DEPOSIT INSURANCE CORPORATION    
 
       
By:
       
 
 
 
   
Title:
 
 
   
 
 
 
      CAPITALSOURCE INC.    
 
       
By:
  /s/ JOHN K. DELANEY    
 
 
 
   
Title:
       JOHN K. DELANEY    

6



--------------------------------------------------------------------------------



 



          CAPITALSOURCE TRS INC.    
 
       
By:
Title:
  /s/ JOHN K. DELANEY
 
     JOHN K. DELANEY    
 
        CAPITALSOURCE FINANCE LLC    
 
       
By:
  /s/ JOHN K. DELANEY    
Title:
 
 
     JOHN K. DELANEY    
 
        CAPITALSOURCE BANK (in-organization)    
 
       
 
  /s/ STEVEN A. MUSELES          
Name:
         STEVEN A. MUSELES    
 
  EXECUTIVE VICE PRESIDENT    

7